DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action on the merits.  Claims 1-14 and 21-26 are currently pending and are addressed below.
Examiner's Note

Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Response to Arguments
1.	Applicant’s arguments, with regards to claim 1-14 and 21-26, filed on 09/27/2013. Have been fully considered but they are not persuasive.
On page 9 of the applicant response, the applicant argued that Waddington does not describe “vehicles” and “schedule one or more of the vehicles to enact the allocation request by obtaining the materials and creating the one or more component products


On page 9 of the applicant response, the applicant argued that Waddington does not describe “loading time and/or unloading time for loading materials onto and/or unloading materials from vehicles, then Benda cannot describe or suggest scheduling vehicles based on a loading time or an unloading time”. Examiner respectfully disagree with Applicant, first Waddington discloses the loading time for the product into the tote, second Brenda discloses the system monitor the capacity and order more product to be loaded in the truck until it is full, where the warehouse minimize the cost based on the load, that means loading time is determine by the system.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).



Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-4, 6-12, 14, 21-23 and 25-26 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US2009/0222129 to Waddington et al. in view of US2011/0095940 to Breed, and in view of US2007/0198174 to Williams et al. further in view of US6937992 to Benda et al. 

one or more processors configured to receive location signals indicating locations of materials and locations of vehicles within a facility, the one or more processors also configured to receive a request signal indicating an allocation request for the materials to create one or more component products (receive the material’s location step 323 and each tote/vehicle include an identifier code that determines the location of the tote within the facility, furthermore Waddington discloses the system creates product from first group of items in a first pods, the examiner interpret the grouping items in a pods as creating a product from the different items within the pod see at least [¶ 10 &13-15] Fig. 3B), 
wherein the one or more processors are configured to schedule one or more of the  vehicles to enact the allocation request by obtaining the materials and creating the one or more component products (the system schedule pick tasks, where the system combine/create products into one pick for the tote pick up, that means tote is scheduled to move and pick up different items that combine/create product furthermore, Waddington discloses the system creates product from first group of items in a first pods, the examiner interpret the grouping items in a pods as creating a product from the different items within the pod see at least [¶ 5, 12-13, 34-38 & 46]), and 
wherein the one or more processors are configured to control movement of the one or more vehicles based on the schedule of the one or more vehicles (the system automatically controls the tote to move and pick tasks based on schedule, where the 

Waddington does not explicitly disclose the limitation of receive location signals from sensors indicating locations of materials and locations of vehicles. 
However, Breed is directed to Asset monitoring using micropower impulse radar/ sensors. Breed discloses the system communicate the vehicle location which is derived from the vehicle’s GPS and each object’s location within the facility is determined by the sensor system (see at least claim 1 and [¶ 17, 24, 26, 63, 313 & 352]). 
Therefore, from the teaching of Breed, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Waddington to use technique of using sensor associated with object/component and sensor associated with the transportation vehicle to determine their locations similar to that of the teaching of Breed in order to determine the assets location within facility which lead to improving the assets monitoring and enhancing the operation efficiency.  

Waddington does not explicitly disclose the limitation of the one or more processors are configured to generate a map based on the location signals that are received.
However, Williams is directed to systems and method for creating on-demand routes powered vehicles. Williams discloses to generate a map of the operational space layout of the facility representations of the components/product and the transportation vehicles at the facility see at least [¶ 71]). Therefore, from the teaching of Williams, it would have been obvious to one of ordinary skill in the art at the time the invention was made to 

Waddington does not explicitly disclose the limitation of monitor a capacity of the one or more vehicles while the allocation request is enacted; and the one or more processors configured to schedule the one or more vehicles based on a transportation cost at the capacity of the one or more vehicles and based on one or more of: (a) a loading time for loading the materials onto the one or more vehicles or (b) an unloading time for unloading the materials from the one or more vehicles.  
However, Benda is directed to transport vehicle capacity maximization logistics system. Benda discloses the system monitor the capacity and order more product to be loaded in the truck until it is full (see at least col. 9, lines 8-20). Furthermore, Brenda discloses the system monitor the capacity and order more product to be loaded in the truck until it is full, where the warehouse minimize the cost based on the load, that means loading time is determine by the system (see at least col. 3, lines 1-6, lines col. 9, lines 8-20). Also Waddington discloses the loading time for the product into the tote see at least (see at least see at least [¶ 5, 33-34, 45-46]). Therefore, from the teaching of Benda, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Waddington to use the technique of monitoring the monitor capacities of the transportation vehicles to carry the components/products and loading the products into vehicle based on transportation cost 
7.	Regarding claim 2, Waddington discloses the one or more processors are configured to automatically control the one or more vehicles to obtain the materials and create the one or more component products (as shown in Fig. 1 the tote is automatically controlled to obtain material form 107, 109, 111 and 113 see at least [¶ 33-34]).  

8.	Regarding claims 3 and 11, Waddington discloses the one or more processors are configured to schedule one or more of receiving the materials onboard the one or more vehicles, inspecting the one or more vehicles, cleaning the one or more vehicles, repairing the one or more vehicles, maintaining the one or more vehicles, moving the one or more vehicles, loading the materials onto the one or more vehicles, unloading the materials from the one or more vehicles, transferring the materials between two or more of the vehicles, or testing of at least one of the component products or the vehicles (receiving, loading and transferring see at least [¶ 29, 34 & 48-51] and Fig. 2).
 
9.	Regarding claim 4, Waddington, Breed, Williams, and Benda in combination disclose all the limitation of claim 1, as discussed above, but Waddington does not explicitly disclose the limitation of the one or more processors are configured to generate the map to include representations of the locations of the materials and the locations of the vehicles.  
However, Williams discloses to generate a map of the facility including representations of the transportation vehicles at the vehicle locations/equipment with facility see at least [¶ 71]). Therefore, from the teaching of Williams, it would have been obvious to one of 
10.	Regarding claims 6 and 14, Waddington discloses the one or more processors also are configured to determine a production schedule within for the one or more component products based at least in part on the allocation request (see at least [¶ 5, 12 & 36]). 
11.	Regarding claims 7 and 21, Waddington discloses the one or more processors are configured to determine the production schedule based on a schedule of the locations of one or more of the materials (see at least [¶ 34] and Fig. 1).  
12.	Regarding claims 8 and 25, Waddington discloses the one or more processors are configured to receive a request for a status update on the allocation request and to generate an alert based on the request for the status update (see at least [¶ 15 & 51-53]). 

13.	Regarding claim 10, Waddington discloses a system (warehouse management system see at least [¶ 9, 49 & 72]) comprising:  one or more processors configured to receive location signals indicating locations of materials and locations of vehicles within a facility, the one or more processors also configured to receive a request signal indicating an allocation request for the materials to create one or more component products (receive the material’s location step 323 and each tote/vehicle include an identifier code that determines the location of the tote within the facility, furthermore Waddington discloses the system creates product from first group of items in a first pods, the examiner interpret the grouping items in a pods as creating a product from the different items within the pod see at least [¶ 10 &13-14] Fig. 3B), 
wherein the one or more processors are configured to automatically control movement of one or more of the vehicles to enact the allocation request by obtaining the materials and creating the one or more component products (the system automatically controls the tote to move and pick tasks, where the system combine/create products into one pick for the tote pick up. furthermore, Waddington discloses the system creates product from first group of items in a first pods, the examiner interpret the grouping items in a pods as creating a product from the different items within the pod  see at least [¶ 5, 26, 34-38 & 46]),
Waddington does not explicitly disclose the limitation of receive location signals from sensors indicating locations of materials and locations of vehicles. 
However, Breed is directed to Asset monitoring using micropower impulse radar/ sensors. Breed discloses the system communicate the vehicle location which is derived from the vehicle’s GPS and each object’s location within the facility is determined by the sensor system (see at least claim 1 and [¶ 17, 24, 26, 313 & 352]). 
Therefore, from the teaching of Breed, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Waddington to use technique of using sensor associated with object/component and sensor associated with the transportation vehicle to determine their locations similar to that of the teaching 

Waddington does not explicitly disclose the limitation of the one or more processors are configured to generate a map based on the location signals that are received.
However, Williams is directed to systems and method for creating on-demand routes powered vehicles. Williams discloses to generate a map of the operational space layout of the facility representations of the components/product and the transportation vehicles at the facility see at least [¶ 71]). Therefore, from the teaching of Williams, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Waddington to use the technique of generating the map of the facility includes representation of the product and vehicle location similar to that of the teaching of Williams in order to enhance the operation efficiency. 
Waddington does not explicitly disclose the limitation of monitor a capacity of the one or more vehicles while the allocation request is enacted; and wherein the one or more processors configured to automatically control the movement of the one or more vehicles based on a transportation cost at the capacity of the one or more vehicles and based on one or more of. (a) a loading time for loading the materials onto the one or more vehicles or (b) an unloading time for unloading the materials from the one or more vehicles.  
However, Benda is directed to transport vehicle capacity maximization logistics system. Benda discloses the system monitor the capacity and order more product to be loaded in the truck until it is full and the system controls the movement of the vehicles to move the goods from point A to point B  (see at least col. 9, lines 8-20 and col. 10 lines 14-17 Furthermore, Brenda discloses the system monitor the capacity and order more product to be loaded in the truck until it is full where the warehouse minimize the cost, that means loading time is determine by the system (see at least col. 3, lines 1-6, lines col. 9, lines 8-20). Also Waddington discloses the loading time for the product into the tote see at least (see at least see at least [¶ 5, 33-34, 45-46]). Therefore, from the teaching of Benda, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Waddington to use the technique of monitoring the monitor capacities of the transportation vehicles to carry the components/products and loading the products into vehicle based on transportation cost at the capacity of the transportation vehicle and loading time similar to that of the teaching of Benda in order to optimize the truck load capacity.

14.   Regarding claim 12, Waddington, Breed, Williams, and Benda in combination disclose all the limitation of claim 10, as discussed above, but Waddington does not explicitly disclose the limitation of the one or more processors are configured to direct a user device to display the map of the facility including representations of the locations of the materials, representations of the locations of the one or more  vehicles, and representations of one or more locations associated with the allocation request.  
However, Williams discloses to generate a map of the facility including representations of the transportation vehicles at the vehicle locations/equipment with facility, where a digital version of the space layout of the facility is included in each assignment record in order the vehicle operator can use the map navigate the facility see at least [¶ 58, 71& 

15.	Regarding claim 22, Waddington discloses the one or more processors also are configured to schedule movement of equipment to move the one or more component products from a location in the facility to one or more vehicles scheduled for outbound travel from the facility (the system schedule pick tasks for the conveyer to move the tote into the trucks see at least [¶ 5, 12-13, 34-37 & 46 & 52]).

16.   Regarding claim 23, Waddington, Breed, Williams, and Benda in combination disclose all the limitation of claim 10, as discussed above, furthermore, Waddington discloses monitor the capacities of the equipment as the equipment moves the one or more component products to the one or more vehicles (the system monitor if all the items fit in the container see at least [¶ 34 & 38]).  
but Waddington does not explicitly disclose the limitation of the one or more processors are configured to monitor locations of equipment.
However, Williams discloses receive the locations of plurality PIVs/ transport vehicles within the facility, the system monitor the location of the equipment (1802 as shown in Fig. 18 see at least [¶ 14-15] and Fig. 18). Therefore, from the teaching of Williams, it would have been obvious to one of ordinary skill in the art at the time the invention was 
17.	Regarding claims 9 and 26, Waddington discloses the one or more processors are configured to release at least one of the vehicles from the facility for transport of at least one of the component products that is created (the conveyor move the tote to next step after the pick task is done see at least [¶ 34 & 60-61]).

18.	Claims 5 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US2009/0222129 to Waddington et al. in view of US2011/0095940 to Breed, and in view of US2007/0198174 to Williams et al. and in view of US6937992 to Benda et al. further in view US2005/0278062 to Janert.

19.   Regarding claims 5 and 13, Waddington, Breed, Williams, and Benda in combination disclose all the limitation of claim 1, as discussed above, furthermore, Waddington discloses the one or more processors also are configured to receive a request for a status update on fulfillment of the allocation request (see at least [¶ 15 & 53]).
Waddington does not explicitly disclose the limitation of modify the map based on the request for the status update.  
However, Janert is directed to time based warehouse movement maps. Janert discloses the system tracks the movement times for pairs of the uniquely identifiable location in the warehouse and update the map of the warehouse based the changes (see at least claim 2 and [¶ 4 & 60]). Therefore, from the teaching of Janert, it would have been .
20.	Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US2009/0222129 to Waddington et al. in view of US2011/0095940 to Breed, and in view of US2007/0198174 to Williams et al. and in view of US6937992 to Benda et al. further in view US9358975 to Watts.
21.   Regarding claim 24, Waddington, Breed, Williams, and Benda in combination disclose all the limitation of claim 10, as discussed above, Waddington does not explicitly disclose the limitation of one or more processors configured to receive input from a user to remotely control movement of the equipment. 
However, Watts is directed to virtual moving safety limits vehicles transporting objects. Watts discloses the system remotely control the vehicles transporting goods within the warehouse, where the operator uses the vehicle operator user interface to control the vehicle via user input from the operator (see at least col. 1, line 25- col. 2, line 38, col. 25, line 21-33, col. 21, lines 20-32 and Figs. 1A-2B & Fig. 5A-6). Therefore, from the teaching of Watts, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Waddington to use the technique of remotely controlling the transportation vehicle similar to that of the teaching of Watts in order to enhance the operation efficiency.   

Conclusion
22.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896.  The examiner can normally be reached on W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/RACHID BENDIDI/Primary Examiner, Art Unit 3667